DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEVEN HAMMOCK,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1836

                           [October 13, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312014CF000328A.

   Steven Hammock, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Bradley v. State, 3 So. 3d 1168, 1168–69 (Fla. 2009).

GROSS, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.